

EXHIBIT 10.9






[LETTERHEAD OF SEARS HOLDINGS CORPORATION]










February 1, 2012




Mr. Robert A. Riecker
 


Dear Rob,


We are pleased to extend to you our offer to serve as Vice President, Controller
and Chief Accounting Officer, reporting to Bill Phelan, effective January 26,
2012. There other terms of your compensation package remain the same.


In your new role, you have been designated as a Section 16 Officer of the
company. Dorian Williams, Vice President and Deputy General Counsel will contact
you with more information regarding this designation.


To acknowledge and accept this change, please sign below and return this letter
to your Human Resource Manager.


Sincerely,





/s/ Dean Carter __________________
Dean Carter




Acknowledged and Accepted:
 
 
 
 
 
 
 
/s/ Robert A. Riecker
 
02/04/2012
 
Robert A. Riecker
 
Date
 
 
 
 
 








